Citation Nr: 0535038	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO)
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 RO decision which denied the veteran's 
claim for service connection for a right knee disability.  In 
August 2005, the veteran testified at a Travel Board hearing 
before the undersigned member of the Board.  A transcript of 
the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an April 1991 decision, the Board denied entitlement 
to service connection for a right knee disability.  That 
determination was based on a finding that the evidence of 
record did not establish that any current right knee 
disability was related to the veteran's military service.

2.  Evidence added to the record since the April 1991 Board 
decision is new and material evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for a 
right knee disability.

3.  The veteran has provided competent and credible testimony 
regarding an injury to his right knee during active service, 
as well as the continuing right knee symptoms he experienced 
thereafter.

4.  The evidence as to whether the veteran's current 
degenerative joint disease of the right knee is related to an 
in-service right knee injury and the continuing right knee 
symptoms is at least in relative equipoise.



CONCLUSIONS OF LAW

1.  The evidence received since the April 1991 Board 
decision, which denied service connection for a right knee 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).

2.  A right knee disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - The VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of service connection for a right 
knee disability, the Board finds that the Agency of Original 
Jurisdiction (AOJ) has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
this issue given the favorable nature of the Board's decision 
with regard to the issue of entitlement to service connection 
for a right knee disability.

II.  Service connection for a right knee disability

An April 1991 Board decision denied service connection for a 
right knee disability.  Such decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In March 2003, the veteran applied to reopen the previously 
denied claim for service connection.  As applicable to the 
present appeal on the issue of reopening a claim for service 
connection for a right knee disability, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

With these considerations in mind, the Board must consider 
all evidence submitted by the veteran or otherwise associated 
with the claims file since the last final decision.  
Following a complete review of the record, the Board finds 
that the claim for entitlement to service connection for a 
right knee disability should be reopened and reviewed on the 
merits.  Specifically, the veteran's recent testimony and 
submission of VA and private medical treatment records from 
2003 to the present suggest a link between the veteran's 
period of service and a current right knee disability.  
Evidence suggesting such a link was not of record at the time 
of the Board's April 1991 denial of the claim.  Thus, such 
evidence is deemed to be so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As such, the veteran's claim of entitlement 
to service connection for a right knee disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2005).

Turning to the merits of the veteran's claim for service 
connection for a right knee disability, the Board finds that 
service connection is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records show the veteran 
receiving treatment on numerous occasions for various right 
knee complaints from September 1966 to August 1967.  He 
sprained and twisted the knee in September 1966 after jumping 
from a truck, and considerable swelling was reported.  He 
indicated a previous history of knee injury in May 1966 while 
on a night mission.  In February 1967 he fell on the knee and 
reinjured it, and pain, limitation of motion, and effusion 
were reported to be present.  A cast was placed on the knee, 
and the impression was rule out medial collateral ligament 
(MCL) strain and rule out tear of the medial meniscus.  In 
June 1967 he reported problems with the knee swelling up 
again.  
X-rays revealed a small area of calcification in the proximal 
attachment of the MCL which was consistent with an old 
injury.  The impression was no evidence of internal 
derangement.  Treatment notes from August 1967 show 
complaints of a swollen right knee after it was twisted while 
playing football.  Examination showed weakness of the lateral 
collateral joint.  At his December 1967 separation 
examination, normal lower extremities were indicated.

At a VA examination given in November 1968, the veteran 
reported that his right knee was weak and would not stay in 
joint.  Following physical examination and 
X-rays, there was no diagnosis of a right knee disability.  

In a private medical letter dated in March 1969, Dr. L. E. 
Hart stated that the veteran was seen with right knee 
complaints.   He reported a two-year history of problems with 
the right knee, and said he had been in a cast for a year 
during his military service.  His current complaints involved 
pain in the posterior aspect of the knee joint.  There was 
pain to palpation over the articular surface.  X-rays taken 
were negative for fracture or dislocation.  The examination 
showed some increased mobility of the right knee ligament, 
and Dr. Hart opined that the veteran had a ruptured meniscus 
in his right knee.  

At a VA examination given in June 1969, the veteran reported 
that his right knee came out of joint when he was walking.  
Physical examination of the right knee was negative, and X-
ray examination of the knee showed only a tiny fleck of 
calcific density located closely adjacent to the right medial 
femoral condyle.  

Private medical records dated in 1978 show the veteran 
complaining of intermittent periods of instability.  An 
arthrogram demonstrated a tear of the medial meniscus.  An 
arthrotomy and medial meniscectomy was performed on the right 
knee in January 1978.  In March 1978, a patellar tendon 
ligament and tendon transfer was done.  A cast was worn 
following this procedure.  Excellent stability was indicated 
in July 1978.  In July 1979, it was indicated that the 
veteran was doing well, but there was anterior instability 
and evidence of permanent partial impairment of 15 percent.  

In a private medical letter dated in May 1988, Dr. Ron 
Wheatley reported that he had treated the veteran since 1974 
for several episodes of knee pain which were attributable to 
a meniscus tear.  Dr. Wheatley opined that this was a 
longstanding condition relating to an injury which had 
occurred prior to his first treating the veteran.  

In a lay statement dated in August 1988, a fellow 
servicemember reported that the veteran hurt his knee while 
on a field exercise when he jumped off a truck.  He was in a 
cast and on crutches for some time and had difficulty with 
his knee until he left the military.  It was noted that rides 
to work had been provided for the veteran, and the 
servicemember did not know the exact date of the injury.

At a hearing before the RO in March 1989, the veteran 
testified that he had injured his right knee several times 
during service, and had experienced continuing problems with 
it after service.  His wife testified that he had problems 
with his knees off and on while he was in the military.

As indicated above, in April 1991 the Board denied the 
veteran's claim for service connection for a right knee 
disability.

In correspondence dated in March 2003 the veteran, in 
essence, requested that his service connection claim be 
reopened.

Private medical evidence from Dr. Gary D. Boston indicates 
that the veteran presented for treatment of his right knee in 
April 2003.  He reported a history of extensive knee surgery 
with repair of ligament damage during the 1970s.  He 
indicated that he experienced constant pain and aching, and 
had trouble climbing in and out of his truck.  He said his 
knee buckled and gave out on him frequently.  
X-rays showed degenerative joint disease and internal 
hardware from previous surgery.  There was tenderness over 
the patella as well as medial and lateral joint line 
tenderness.  Grating on range of motion was indicated.  On 
April 28, 2003, the veteran underwent a joint debridement and 
medial and lateral meniscus debridement.  Postoperative 
diagnosis was right knee degenerative joint disease and 
degenerated medial and lateral menisci.  Treatment notes from 
May 2003 indicate that the surgical site looked well and 
there was no visible sign of infection.

VA outpatient treatment records note complaints of pain in 
the right knee with standing and walking and also a sensation 
of instability in 2003.  X-rays dated in April 2003 showed 
postoperative changes in the right knee and mild degenerative 
changes and narrowing of joint space in the right knee.  
Outpatient records from 2005 show continued complaints of 
pain in the right knee, with degenerative changes and post-
surgical changes seen in the right knee in X-rays from March 
2005.  In April 2005 he reported that he was wearing a brace 
on his right knee to stabilize the knee.

At a hearing before the Board in August 2005, the veteran 
reported that he had not experienced any right knee problems 
prior to entering the military.  He said that he injured his 
right knee on three occasions during service, and had his 
knee in a cast for part of the time he was in the military.  
He testified that he took Tylenol for his knee problems, and 
stated that they had grown worse over time.  He said he had 
undergone knee surgery, and currently experienced problems 
with his knee in his occupation as a truck driver.  He 
asserted that he had right knee problems which had persisted 
since active service, and indicated that he had symptoms with 
his knee that never went away after service even though he 
was asymptomatic for a right knee disability at the time of a 
1969 VA examination.  He reported that a doctor who treated 
him following a knee problem during his civilian employment 
had indicated that he had a pre-existing knee condition which 
was present before his civilian injury.   

Based upon the evidence of record, the Board finds that the 
veteran's degenerative joint disease of the right knee was 
incurred as a result of an injury during active service.  
Taken as a whole, the evidence suggests that there was a 
disability during service which never resolved, as shown by 
continuity of treatment subsequent to service.  See 38 C.F.R. 
§ 3.303(b).  The Board finds the veteran's testimony 
regarding his knee injuries during service and subsequent 
continuing right knee symptoms to be competent and credible, 
and notes that there is no indication of any intercurrent 
injury which might have caused his current disability.  The 
evidence of record with regard to whether the veteran's 
current right knee disability is related to his in-service 
injuries is at least in equipoise.  In such situations, the 
benefit of the doubt is to be applied in the claimant's 
favor.  38 U.S.C.A. § 5107(b).  Therefore, entitlement to 
service connection for a right knee disability is warranted.
  


ORDER

Entitlement to service connection for a right knee disability 
is granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


